NO. 12-11-00356-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS

DEMARCUS ANDRE WADE,                            §           APPEAL FROM THE 420TH
APPELLANT

V.                                              §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §          NACOGDOCHES COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Demarcus Andre Wade appeals his conviction for aggravated robbery. After finding him
guilty, the jury assessed punishment at thirty years of imprisonment. In his sole issue, Appellant
contends the trial court erroneously admitted hearsay testimony. We affirm.


                                         BACKGROUND
       As he walked to his residence hall on the campus of Stephen F. Austin University one
night, Manuel Villanueva was approached by two men in a gold car. The passenger got out of the
car and robbed Villanueva at gunpoint. Villanueva’s debit card was used at a gas station that
night. Video from the gas station led investigators to the vehicle used in the robbery. Britney
Thorn, the owner of the vehicle, identified Appellant as the passenger riding in the vehicle on the
night of the robbery. Appellant entered a not guilty plea. However, the jury found him guilty
and assessed a thirty year sentence.
                                  ADMISSIBILITY OF EVIDENCE
       In his sole issue, Appellant contends the trial court erred in admitting impermissible
hearsay testimony of the investigating officers. He complains that, in response to questions by
the prosecutor, Officer Michael Gray explained what Villanueva told the officer about how the
incident happened, and he repeated Villanueva’s descriptions of the car and the suspects.
Appellant also complains that Detective Amanda Kennedy testified that Britney Thorn identified
the driver of her vehicle and told her that Appellant was with that individual on the night of the
robbery. The trial court overruled Appellant’s objections and instructed the jury that the evidence
was not admitted to prove the truth of the testimony, but admitted only for the limited purpose of
showing the course of actions of the investigators.
       We review a court’s ruling on the admissibility of evidence under an abuse of discretion
standard. Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010). We will not reverse
such a ruling so long as it falls within the zone of reasonable disagreement. Id. Hearsay is a
statement, other than one made by the declarant while testifying at the trial or hearing, offered in
evidence to prove the truth of the matter asserted. TEX. R. EVID. 801(d). If the state elicits
testimony to explain how a defendant originally became a suspect, then the testimony is not
hearsay because it is not presented for the truth of the matter asserted. Dinkins v. State, 894
S.W.2d 330, 347 (Tex. Crim. App. 1995).
       Here, Officer Gray and Detective Kennedy testified as to their actions in the course of the
investigation into the robbery of Villanueva.         After learning what happened, hearing the
descriptions of the suspects and their vehicle, and learning the identity of the people using the
vehicle at the time of the robbery, law enforcement suspected that Appellant was involved in the
robbery. Thus, the officers’ testimony explained how Appellant became a suspect and was not
hearsay. See id. The trial court did not abuse its discretion in admitting the complained-of
testimony. We overrule Appellant’s sole issue.


                                           DISPOSITION
       Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.



                                                 2
                                                       SAM GRIFFITH
                                                            Justice



Opinion delivered March 13, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)


                                                           3
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                           MARCH 13, 2013


                                         NO. 12-11-00356-CR


                                   DEMARCUS ANDRE WADE,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                            Appeal from the 420th Judicial District Court
                       of Nacogdoches County, Texas. (Tr.Ct.No. F118168)


                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                       Sam Griffith, Justice.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      4